Citation Nr: 1511543	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of brainstem stroke, to include as secondary to a service-connected disability and as pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  During the hearing, the Veteran expanded his claim for compensation under 38 U.S.C.A. § 1151 to include a claim of entitlement to service connection for residuals of brainstem stroke secondary to his service-connected coronary artery disease and diabetes mellitus with cerebrovascular disease.  The Board finds that the claim for service connection is reasonably encompassed by the Veteran's claim for compensation under 38 U.S.C.A. § 1151; thus, the Board also finds that it has jurisdiction over the service connection issue.  Evans v. Shinseki, 25 Vet. App. 7 (2011).

This matter was previously before the Board in October 2012, at which time it was remanded for further development.  In this decision, the Board grants the claim on appeal, and thus, discussion of VA's compliance with the directives of the Board's remands is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board).

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was previously referred to the RO in the October 2012 Board remand.  As this issue still has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDINGS OF FACT

1. The competent evidence of record shows that the Veteran's brainstem stroke residuals are causally related to his service-connected diabetes mellitus with cerebrovascular disease and coronary artery disease.
 
2.  The grant of entitlement to service connection for residuals of brainstem stroke under the provisions of 38 U.S.C.A. § 1110 (West 2014) renders moot the Veteran's claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014).


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of brainstem stroke are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The Veteran's claim for entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 is moot. 38 U.S.C.A. §§ 1151 , 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran contends that he is entitled to compensation for residuals of brainstem stroke suffered in August 2007.  The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 because his stroke was misdiagnosed as a migraine and dehydration by clinicians at a VA medical center.  In addition, as acknowledged previously, the Veteran reported during his November 2011 Board hearing that he would also like VA to consider whether he is entitled to service connection for residuals of brainstem stroke secondary to his service-connected coronary artery disease and diabetes mellitus with cerebrovascular disease.

VA clinicians who examined the Veteran in November 2008 and November 2012 reported that imaging studies that were conducted in August 2007 are negative for evidence of a stroke, and the November 2012 examiner reported that the Veteran does not have a central nervous system disorder.  Notably, the November 2012 examiner also reported that the Veteran has multiple risk factors for stroke, including diabetes mellitus, hyperlipidemia, and hypertension.

The evidence also includes records of the Veteran's treatment by non-VA neurologist Dr. J.G.  Notably, in treatment records dated November 2007, Dr. J.G. also acknowledges that the Veteran's imaging studies were unremarkable, but documents a diagnosis of Wallenberg's Syndrome, which is a neurological condition caused by a stroke in the vertebral or posterior inferior cerebellar artery of the brain stem.  See NINDS Wallenberg's Syndrome Information Page, National Institute of Neurological Disorders and Stroke, National Institutes of Health, available at http://www.ninds.nih.gov/disorders/wallenbergs/wallenbergs.htm (last visited Mar. 17, 2015).  In a November 2012 opinion, Dr. J.G. reported that the Veteran has recovered a lot from his initial deficit, but still experiences neurological problems due to the August 2007 event.  Specifically, Dr. J.G. reported that the Veteran has incoordination without pure weakness, which made it hard to make an initial diagnosis of the Veteran's condition.  Dr. J.G. opined that the Veteran's stroke was precipitated by his history of diabetes and coronary/peripheral vascular disease.

The Board finds Dr. J.G.'s report that it was hard to make an initial diagnosis of the Veteran's condition highly probative in assessing whether the Veteran suffered an identifiable stroke in August 2007.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In light of the foregoing, the Board finds that service connection for residuals of brainstem stroke is warranted secondary to the Veteran's service-connected diabetes mellitus with cerebrovascular disease and coronary artery disease.

The Veteran's claim based on 38 U.S.C.A. § 1151 is an alternative theory of entitlement to the theory of service connection for residuals of brainstem stroke.  In light of the grant of benefits described above, the Board finds that the Veteran's claim of entitlement under 38 U.S.C.A. § 1151 is rendered moot.  Entitlement to VA benefits under 38 C.F.R. § 1110 is the greater benefit, and it is granted in full.  Thus, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).


ORDER

Service connection for residuals of brainstem stroke is granted.

The claim for entitlement VA compensation benefits under 38 U.S.C.A. § 1151 is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


